USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 1 of 17


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA


   BIO TOWN AG, INC.,

                    Plaintiff,
            v.
                                                     CASE NO.: 18-CV-78
   LIVESTOCK WATER RECYCLING, INC.,

                    Defendant.                       JURY TRIAL DEMANDED




                                          COMPLAINT

     Plaintiff Bio Town AG, Inc., by and through its undersigned attorneys, for its complaint

against Livestock Water Recycling, Inc., hereby alleges as follows:

                                            PARTIES

       1.        Plaintiff Bio Town AG, Inc. (“Bio Town”) is an Indiana corporation with a

principal place of business located at 402 W. 100 N., Reynolds, Indiana 47980. Bio Town is a

family-owned farm with livestock operations of 5,200 head of beef cattle and 1,000 head of sow

and swine. Bio Town also operates an anerobic digester that recycles animal waste and other

organic by-products to produce electric power, fertilizer and soil.

       2.        Defendant Livestock Water Recycling, Inc. (“LWR”) is a Canadian corporation

with a principal place of business located at 5842 86th Avenue SE, Unit 210, Calgary, Alberta

T2C 4L7, Canada. LWR advertises, markets and sells a system that it purports can recycle liquid

manure and biowaste into clean, usable water.




                                                 1
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 2 of 17


                                     JURISIDICTION AND VENUE

        3.       This contract action involves the purchase by Bio Town, an Indiana corporation,

of a manure treatment and water reclamation system sold by LWR, a Canadian corporation. The

subject manure treatment and water reclamation system was shipped to and used in Reynolds,

Indiana in this judicial district.

        4.       Bio Town conducted negotiations and correspondence for the purchase of the

subject system from its offices in Reynolds, Indiana in this judicial district. In negotiating the

contract at issue in this matter, LWR directed all communications to Bio Town’s offices in

Reynolds, Indiana.

        5.       LWR advertises, markets and sells its system in this judicial district and

throughout the United States. LWR claims on its website to have installed and operated its

manure treatment and water reclamation systems throughout the United States.

        6.       This Court has subject matter jurisdiction over Bio Town’s claims in this action

pursuant to 28 U.S.C. § 1332(a)(2), diversity of citizenship, because the amount in controversy is

in excess of $75,000 and is between a citizen of a state (Indiana) and a citizen or subject of a

foreign state (Canada).

        7.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(c)(3) because LWR

is a defendant not resident in the United States, and may be sued in any judicial district, and 28

U.S.C. § 1391(b)(2) because a substantial part of the events alleged in this action occurred in this

judicial district.




                                                   2
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 3 of 17


                         ALLEGATIONS COMMON TO ALL COUNTS

       8.      In approximately January 2013, Bio Town became aware of LWR and asked for

more information on LWR’s manure treatment and water reclamation systems. Bio Town

advised LWR that it produced 30 million gallons of liquid manure waste (“digestate”) annually.

       9.      On January 14, 2013, LWR provided a “Proposal for the Supply of a Digestate

Treatment System for 30 Million Gallons Annually.” Exhibit 1 (“Proposal”). LWR’s Proposal

noted Bio Town’s specific needs and details of its operations, including that Bio Town operates a

“mixed waste bio-digester in Reynolds, Indiana, that currently produces 30 million gallons of

digestate annually.” Id. at 3.

       10.     LWR’s Proposal noted that Bio Town’s existing process required transporting

digestate onto neighboring land at a cost of $0.02/gallon, and that Bio Town desired to extract

water from the digestate to reduce volume and hauling costs. Id.

       11.     In its Proposal, LWR represented that its system could convert 75% of Bio

Town’s digestate into clean, usable water. Id. LWR also represented that the remaining

percentage of the digestate would be converted into a usable liquid nutrient (15%) and a usable

solid (10%). Id.

       12.     LWR represented that installation and set up of its manure treatment and water

reclamation system was a simple and “straight forward process.” Id. at 5.

       13.     LWR noted that it would be on site in Reynolds, Indiana for the initial

commissioning of the system, and would provide a technician for start-up, commissioning and

training services. Id.

       14.     LWR’s Proposal also stated: “It is anticipated your costs will be between 0.7 of a

cent and 2 cents per gallon.” Id. at 8. The Proposal also stated: “Testing indicates the chemical



                                                3
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 4 of 17


consumption for this will be USD $0.015 - $0.018/gallon based on lab testing material submitted

by Biotown Ag.” Id.

       15.     LWR proposed providing an LWR-40 system for $853,000, or a refurbished

LWR-40 system for $753,000. Id. at 9.

       16.     Based on the general concepts of the Proposal, Brian Furrer on behalf of Bio

Town informed LWR that Bio Town was interested in exploring further the potential of Bio

Town purchasing a LWR water reclamation system. However, given that Bio Town’s current

cost to dispose of digestate was $0.02 per gallon, Mr. Furrer informed Ross Thurston of LWR

that Bio Town was not interested in purchasing a system if the ongoing cost to operate the

system and treat digestate could be up to $0.02 per gallon of treated digestate, as stated in the

Proposal.

       17.     If the system could not provide a defined cost savings to Bio Town, Mr. Furrer

informed Mr. Ross that Bio Town was not interested in purchasing the system. Otherwise, the

system would simply add costs, both in terms of its purchase price and in operation.

       18.     In response, Mr. Ross agreed to provide a system that would provide a defined

cost savings to Bio Town in its current operations.

       19.     On March 1, 2013, Brian Furrer on behalf of Bio Town and Ross Thurston on

behalf of LWR reached an oral agreement on the material terms of Bio Town’s purchase of a

refurbished LWR-40 system from LWR, including the volume flow of digestate that the system

would be capable of treating and the cost to treat the digestate.

       20.     The parties’ oral agreement was memorialized in an email from Mr. Thurston to

Mr. Furrer at 7:03 p.m. on March 1, 2013, which is attached as Exhibit 2.




                                                  4
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 5 of 17


       21.     In the email, Mr. Thurston confirmed the parties’ agreement on the following

material terms:

               a.      LWR would supply Bio Town with a refurbished LWR-40 system

       (product);

               b.     The purchase price for the system would be $735,000 (price);

               c.     The system would be available for pick up 45 days from payment of a

       deposit (delivery); and

               d.     Bio Town would provide payments of “roughly $165,000 each 15 days to

       the 45 days. At that time the system is operating we will receive another $235,000.”

       (terms of payment/performance).

       22.     Mr. Thurston also confirmed the parties’ agreement that the refurbished LWR-40

system “will treat at 60 gpm. The chemical costs are to be 1.5 cents per gallon US,” meaning

that the LWR system would treat 60 gallons of digestate per minute at a cost in chemicals of

$0.015 per gallon (express warranty).

       23.     In reliance on the promises made by LWR representatives that the LWR-40

system would treat 60 gallons of digestate per minute at a cost in chemicals of $0.015 per gallon,

and LWR’s representations that the LWR-40 system was fit for Bio Town’s particular purposes,

Bio Town agreed to purchase the refurbished LWR-40 system.

       24.     Bio Town performed as agreed by the parties, providing a deposit payment of

$170,000 on March 8, 2013, a second payment of $170,000 on March 29, 2013 and a third

payment of $160,000 on April 30, 2013.

       25.     On approximately April 19, 2013, LWR provided a draft written agreement to Bio

Town, Exhibit 3, and requested that Bio Town sign and return the draft agreement. Because the



                                                5
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 6 of 17


draft agreement attempted to incorporate by reference provisions to which the parties had not

agreed, Bio Town refused to sign and return the agreement.

       26.     In particular, the draft agreement attempted to incorporate by reference LWR’s

“Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually,”

Exhibit 1, including the “Standard Terms and Conditions of Sale” included with the Proposal.

       27.     Bio Town objected to incorporating the Proposal as part of the signed Agreement

because the Proposal included the provisions that Bio Town’s costs could be up to $0.02 per

gallon to operate the system (with chemical costs up to $0.018 per gallon), which contradicted

the express promise and warrantee made by Mr. Thurston of LWR that Bio Town’s chemical

costs would not exceed $0.015 per gallon.

       28.     Bio Town also objected to incorporating the Proposal as part of the signed

Agreement because the Standard Terms and Conditions of Sale provided only a warrantee that

the equipment sold would be free of defects, and expressly disclaimed all other warranties,

including Mr. Thurston’s express warrantee that the system would be capable of treating 60

gallons of digestate per minute at a cost of $0.015 per gallon in chemicals, and agreed to as a

condition of purchase between the parties. See Exhibit 1 at 12.

       29.     Accordingly, Bio Town refused to sign the draft agreement, and has continued to

refuse to sign any agreement that would disclaim the performance and cost warrantees

previously provided by LWR.

       30.     Bio Town received and accepted delivery of the refurbished LWR-40 system in

approximately April of 2013, and began installation of the system.

       31.     In the remainder of 2013, Bio Town paid to LWR additional periodic payments

totaling $238,979.75, making Bio Town’s total payments to LWR $738,979.75.



                                                 6
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 7 of 17


        32.    On November 22, 2013, Bio Town signed a promissory note to IWR

Technologies Ltd., an LWR related company, for $395,500.00 to cover the remainder of the

purchase price for the refurbished LWR-40 system, and additional invoices from LWR for start

up consumables, onsite start up service, and installation labor.

        33.    LWR employees and agents visited Bio Town multiple times to assist with the

installation and troubleshooting of the system. The LWR system, however, never functioned as

promised and never performed to the level promised and guaranteed by LWR.

        34.    From the beginning, the LWR system was not operable, and could not convert

liquid manure waste into clean, usable water. Hoses exploded, pumps did not work and had to

be repaired and filters did not function as intended in the system.

        35.    LWR provided an independent contractor, JAR Environmental, to assist with

repairs to the system and to make the system operational. LWR, however, failed to pay JAR

Environmental, requiring Bio Town to pay the contractor.

        36.    Even when functioning, the LWR-40 system could not function and perform as

promised by LWR. The LWR-40 system could not process 60 gallons of digestate per minute as

promised by LWR and required by Bio Town. In fact, the system could never process more than

10 gallons of digestate per minute.

        37.    The LWR-40 system also could not function and perform at the cost level

promised and warranted by LWR. The chemical costs to process digestate were $0.04 to $0.05

per gallon, far in excess of the $0.015 per gallon cost promised and by LWR and required by Bio

Town.




                                                 7
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 8 of 17


       38.      On information and belief, LWR knew that the LWR-40 system could not process

60 gallons of digestate per minute at a chemical cost of $0.015 per gallon at the time it sold the

system to Bio Town.

       39.      Bio Town has repeatedly informed LWR of the failures and deficiencies of the

refurbished LWR-40, but LWR has been unwilling and/or unable to correct the failures and

deficiencies.

       40.      LWR has repeatedly informed Bio Town that the LWR-40 system could be fixed

and made operational as originally promised. In reliance on LWR’s representations, Bio Town

has paid JAR Environmental in excess of $180,000. In addition, Bio Town has spent over

$80,000 with other outside vendors and incurred over $150,000 in internal labor costs in attempts

to make the LWR-40 system operational and functional. Despite Bio Town’s efforts and the

additional costs incurred, the LWR-40 system is not operational, and cannot perform as promised

by LWR and relied upon by Bio Town.

       41.      In addition to Bio Town’s incidental costs, Bio Town has also suffered significant

lost profits and consequential damages due to the inoperability of the LWR-40 system. For

example, since late 2013, Bio Town has not received the benefit of its bargain with LWR that

Bio Town would have an operational digestate treatment system capable of producing and

providing 60 gallons per minute of clean, usable water.

       42.      At a replacement cost of approximately $0.02 per gallon for clean water, Bio

Town has suffered in excess of $3,000,000 in lost profits and consequential damages as a direct

and proximate result of LWR’s failure to provide an operational and functional digestate

treatment system. Bio Town’s lost profits and consequential damages continue to increase as a

direct and proximate result of the inoperability of the LWR system.



                                                 8
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 9 of 17


                                        COUNT I
                                   BREACH OF CONTRACT

       43.     Bio Town realleges and incorporates by reference the allegations in Paragraphs 1-

42.

       44.     The parties Bio Town and LWR entered an agreement on March 1, 2013 for the

purchase by Bio Town of a refurbished LWR-40 manure treatment and water reclamation system

and reduced that agreement to writing through the exchange of email. Exhibit 2.

       45.     The parties’ agreement included all material terms including the product, price,

delivery and terms of payment.

       46.     The parties’ agreement also included that the LWR-40 system to be purchased by

Bio Town could treat 60 gallons of digestate per minute and produce clean, usable water for use

in Bio Town’s farming operations.

       47.     Prior to reaching agreement, Bio Town advised LWR representatives that it

needed a system that could treat 30 million gallons of digestate annually.

       48.     Prior to reaching agreement, Bio Town advised LWR representatives that the cost

to operate the system needed to be significantly less than $0.02 per gallon of treated digestate.

       49.     LWR understood Bio Town’s specific needs, and recommended a refurbished

LWR-40 system, which Bio Town purchased.

       50.     Bio Town performed its obligations under the agreement, including the payment

to LWR of $738,979.75 and the execution of a promissory note for $395,500.00 to cover the

remainder of the purchase price.

       51.     LWR failed to perform its obligations under the parties’ agreement, including the

following:




                                                 9
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 10 of 17


               a.      Failing to provide a liquid manure treatment and water reclamation system

               that was operational and functional;

               b.      Failing to provide a system that could treat Bio Town’s production of 30

               million gallons of digestate annually;

               c.      Failing to provide a system that could treat 60 gallons per minute of

               digestate and produce clean, usable water for use in Bio Town’s farming

               operations;

               d.      Failing to provide a system that could operate at a cost significantly less

               than $0.02 per gallon of treated digestate.

               e.      Failing to cure the deficiencies in the LWR-40 system delivered to Bio

               Town.

       52.     As a direct and proximate cause of LWR’s breach of the parties’ agreement, Bio

Town was damaged and continues to be damaged.

       53.     Bio Town has suffered significant financial losses as a result of LWR’s breach of

the parties’ agreement, including the incidental and consequential damages identified above.

       ACCORDINGLY, Bio Town requests judgment against LWR in amount adequate to

compensate Bio Town for its losses resulting from LWR’s breach of contract, presently

estimated to be in excess of $3.5 million, requiring payment to Bio Town for the costs of this

action, for all other just and proper relief and, to the extent applicable, Bio Town’s attorney fees.

       IN THE ALTERNATIVE, Bio Town requests a judgment rescinding the agreement

between Bio Town and LWR, ordering the return of all monies paid by Bio Town to LWR,

requiring payment to Bio Town for the costs of this action, for all other just and proper relief

and, to the extent applicable, payment of Bio Town’s attorney fees.



                                                 10
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 11 of 17


                                      COUNT II
                            BREACH OF EXPRESS WARRANTY

       54.     Bio Town realleges and incorporates by reference the allegations in Paragraphs 1-

53 above.

       55.     Prior to reaching agreement on the purchase of manure treatment and water

reclamation system, Bio Town informed LWR of its specific needs and requirements for the

treatment of biowaste from its operations, including the amount of waste generated, the source of

the waste, its desire to reclaim water for use in its farming operations and other specific details

on its farming and anaerobic digester operations.

       56.     In negotiations and discussions with LWR for the purchase of a manure treatment

and water reclamation system, LWR expressly represented that its refurbished LWR-40 manure

treatment and water reclamation system could treat and handle Bio Town’s digestate production,

the specifics of which LWR had been advised.

       57.     In negotiations and discussions with LWR for the purchase of a manure treatment

and water reclamation system, LWR expressly represented that its refurbished LWR manure

treatment and water reclamation system could treat 60 gallons per minute of digestate and

produce clean, usable water for Bio Town’s farming operations.

       58.     Bio Town relied on LWR’s representations regarding the performance and

operation of its refurbished LWR-40 manure treatment and water reclamation system.

       59.     LWR’s warranties regarding the operation and performance of its refurbished

LWR-40 manure treatment and water reclamation system were incorporated into the parties’

agreement on the purchase of the system, as reflected in the emails between the parties on March

1, 2013. Exhibit 2.




                                                 11
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 12 of 17


       60.     LWR breached its express warranties on the performance, function and operation

of its refurbished LWR-40 manure treatment and water reclamation system. The system was not

functional, not operational, could not treat and handle Bio Town’s production of digestate and

could not produce clean, usable water for Bio Town’s farming operation.

       61.     In addition, LWR failed to provide repairs and services to its system so that it

could perform as expressly warranted.

       62.     Accordingly, LWR has breached its express warranties concerning the

performance, function and operation of its refurbished LWR-40 manure treatment and water

reclamation system.

       63.     The value of the LWR manure treatment and water reclamation system is

substantially less than it would have been had it been in the condition as warranted and

represented by LWR.

       64.     As a direct and proximate cause of LWR’s breach of its express warranty, Bio

Town was damaged and continues to be damaged.

       65.     Bio Town has suffered significant financial losses as a result of LWR’s breach of

express warranty, including the incidental and consequential damages identified above.

       ACCORDINGLY, Bio Town requests judgment against LWR in amount adequate to

compensate Bio Town for its losses resulting from LWR’s breach of express warranty, presently

estimated to be in excess of $3.5 million, requiring payment to Bio Town for the costs of this

action, for all other just and proper relief and, to the extent applicable, Bio Town’s attorney fees.

       IN THE ALTERNATIVE, Bio Town requests a judgment rescinding the agreement

between Bio Town and LWR, ordering the return of all monies paid by Bio Town to LWR,




                                                 12
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 13 of 17


requiring payment to Bio Town for the costs of this action, for all other just and proper relief

and, to the extent applicable, payment of Bio Town’s attorney fees.

                                  COUNT III
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                           Indiana Code § 26-1-2-314

       66.     Bio Town realleges and incorporates by reference the allegations in Paragraphs 1-

65 above.

       67.     LWR is a merchant engaged in the business of selling manure treatment and water

reclamation systems.

       68.     LWR’s implied warranty of merchantability on the sale of the refurbished LWR-

40 manure treatment and water reclamation system to Bio Town was not excluded or modified

by agreement of the parties.

       69.     Accordingly, LWR provided an implied warranty of merchantability to Bio Town

with the sale of the refurbished LWR-40 system.

       70.     LWR breached the warranty of merchantability because the refurbished LWR-40

manure treatment and water reclamation system did not pass without objection in the trade under

the contract description, was not of fair or average quality and was not fit for the ordinary

purpose for which such systems are used.

       71.     Under the usage in the trade, manure treatment and water reclamation systems are

represented as being of a quality and condition fit for use without repair or replacement.

       72.     LWR breached the implied warranty of merchantability because the refurbished

LWR-40 system was not fit for use without repair or replacement.




                                                 13
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 14 of 17


       73.     The value of the refurbished LWR-40 manure treatment and water reclamation

system is substantially less than it would have been had it been of fair or average quality or if it

was fit for the ordinary purpose for which such systems are used.

       74.     As a direct and proximate cause of LWR’s breach of its implied warranty of

merchantability, Bio Town was damaged and continues to be damaged.

       75.     Bio Town has suffered significant financial losses as a result of LWR’s breach of

its implied warranty of merchantability, including the incidental and consequential damages

identified above.

       ACCORDINGLY, Bio Town requests judgment against LWR in amount adequate to

compensate Bio Town for its losses resulting from LWR’s breach of the implied warranty of

merchantability, presently estimated to be in excess of $3.5 million, requiring payment to Bio

Town for the costs of this action, for all other just and proper relief and, to the extent applicable,

Bio Town’s attorney fees.

       IN THE ALTERNATIVE, Bio Town requests a judgment rescinding the agreement

between Bio Town and LWR, ordering the return of all monies paid by Bio Town to LWR,

requiring payment to Bio Town for the costs of this action, for all other just and proper relief

and, to the extent applicable, payment of Bio Town’s attorney fees.

                             COUNT IV
  BREACH OF IMPLIED WARRANTY OF FITNESS FOR PARTICULAR PURPOSE
                      Indiana Code § 26-1-2-315

       76.     Bio Town realleges and incorporates by reference the allegations in Paragraphs 1-

75 above.

       77.     LWR is a merchant engaged in the business of selling manure treatment and water

reclamation systems.



                                                  14
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 15 of 17


       78.     Prior to reaching agreement on the purchase of manure treatment and water

reclamation system, Bio Town informed LWR of its specific needs and requirements for the

treatment of biowaste from its operations, including the amount of waste generated, the source of

the waste, its desire to reclaim water for use in its farming operations and other specific details

on its farming and anaerobic digester operations.

       79.     LWR was aware that Bio Town was relying on LWR’s skill and judgment to

select and furnish a manure treatment and water reclamation system suitable for Bio Town’s

needs and operations, including the need for treatment of 60 gallons per minute of digestate and

the production of clean, useable water from the system for use in Bio Town’s farming

operations.

       80.     Bio Town relied on LWR’s skill and judgment to select and furnish a manure

treatment and water reclamation system suitable for Bio Town’s needs and operations, including:

               a.      the need for treatment of 60 gallons per minute of digestate and the

               production of clean, useable water for Bio Town’s farming operations; and

               b.      the need for the cost to operate the system needed to be significantly less

               than $0.02 per gallon of treated digestate.

       81.     Accordingly, LWR provided an implied warranty that the refurbished LWR-40

system sold by LWR would fit for Bio Town’s stated purposes.

       82.     LWR breached the implied warranty of fitness for a particular purpose because

the refurbished LWR-40 manure treatment and water reclamation system was not suitable for the

treatment of biowaste from Bio Town’s operations, and

               a.      could not treat 60 gallons per minute of digestate and produce clean,

               usable water for Bio Town’s farming operations; and



                                                 15
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 16 of 17


               b.      could not operate at a cost significantly less than $0.02 per gallon of

               treated digestate.

       83.     The value of the refurbished LWR-40 manure treatment and water reclamation

system is substantially less than it would have been had it been fit for Bio Town’s particular

purposes.

       84.     As a direct and proximate cause of LWR’s breach of its implied warranty of

fitness for a particular purpose, Bio Town was damaged and continues to be damaged.

       85.     Bio Town has suffered significant financial losses as a result of LWR’s breach of

its implied warranty of fitness for a particular purpose, including the incidental and consequential

damages identified above.

       ACCORDINGLY, Bio Town requests judgment against LWR in amount adequate to

compensate Bio Town for its losses resulting from LWR’s breach of the implied warranty of

fitness for a particular purpose, presently estimated to be in excess of $3.5 million, requiring

payment to Bio Town for the costs of this action, for all other just and proper relief and, to the

extent applicable, Bio Town’s attorney fees.

       IN THE ALTERNATIVE, Bio Town requests a judgment rescinding the agreement

between Bio Town and LWR, ordering the return of all monies paid by Bio Town to LWR,

requiring payment to Bio Town for the costs of this action, for all other just and proper relief

and, to the extent applicable, payment of Bio Town’s attorney fees.




                                                 16
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1 filed 10/24/18 page 17 of 17


JURY TRIAL DEMANDED

Date: October 24, 2018       Respectfully submitted,

                             /s/ Anthony E. Dowell
                             Anthony E. Dowell
                             aedowell@mccaulleydowell.com
                             Richard T. McCaulley
                             rmccaulley@mccaulleydowell.com
                             Kenley Eaglestone
                             keaglestone@mccaulleydowell.com
                             McCAULLEY DOWELL
                             550 W. Washington Blvd., Suite 201
                             Chicago, IL 60661
                             Phone: (773) 687-9886

                             ATTORNEYS FOR PLAINTIFF
                             BIO TOWN AG, INC.




                                      17
